*12On November 27, 2001, the defendant was sentenced to a five (5) year commitment to the Department of Corrections for violations of the conditions of a suspended sentence for the offense of Bail Jumping, a felony.
On April 12, 2002, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was advised of her right to be represented by counsel. The defendant proceed pro se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was farther advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is inadequate.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be modified to recommend that the defendant enter into, and successfully complete the Boot Camp Program at the Montana Women's Prison. Upon the defendant's successful completion of that program, the balance of defendant's sentence shall be suspended. The terms and conditions of the suspended sentence remain the same as those imposed in the Judgment by Judge Henson on May 25, 1993.
The reason for the modification is that the sentence failed to provide the disciplinary training that the defendant clearly needs to improve her behavior patterns to allow her to better integrate into society.
Done in open Court this 12th day of April, 2002.
DATED this 1st day of May, 2002.
Chairman, Hon. David Cybulski; Member, Hon. Katherine R. Curtis and Member, Hon. Marc Buyske.